      Case 4:18-cr-00153-Y Document 22 Filed 10/12/18                Page 1 of 4 PageID 40


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION


 UNITED STATES OF AMERICA

 v.                                                        No. 4:18-cr-153-Y
                                                           ECF
 KYLE EDWARD D’AQUILLA


                  SECOND UNOPPOSED MOTION TO CONTINUE TRIAL

TO THE HONORABLE TERRY R. MEANS, UNITED STATES SENIOR DISTRICT JUDGE:

         Defendant, Kyle Edward D’Aquilla, by and through his attorney of record, Jaidee A.

Serrano, request that the Court grant a second continuance of 45 days to the jury trial currently

scheduled for October 29, 2018. The ends of justice served by granting this request for a

continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18

U.S.C. § 3161. In support, Mr. D’Aquilla shows as follows:

      1. Mr. D’Aquilla requested and was granted his first motion to continue trial for 30 days.

         (ECF 20 and 21).

      2. Trial is currently scheduled for October 29, 2018 (ECF 21).

      3. Pretrial motions were due on August 27, 2018 (ECF 19).

      4. Pretrial motions were not filed because both Mr. D’Aquilla and the Government believe

         that a continuance will likely eliminate pretrial litigation. The defense has identified and

         communicated with the Government about pretrial matters and the parties are working in

         good faith to resolve these issues by further discussion and meetings.




                                             Page 1 of 4
                              Second Unopposed Motion to Continue
    Case 4:18-cr-00153-Y Document 22 Filed 10/12/18                  Page 2 of 4 PageID 41


   5. Upon granting the first motion to continue trial, the parties have continued working

       diligently and in good faith for the disposition of Mr. D’Aquilla’s case. Defense counsel

       and the Government believe a 45-day continuance may allow for this matter to resolve

       without necessity of a trial. The parties, along with the investigating agent, are actively

       working toward a disposition but need more time.

   6. Further, the parties are hopeful that the additional 45 days will result in a prompt disposition

       and avoid unnecessary use of judicial resources.

   7. Mr. D’Aquilla respectfully requests that the Court grant a continuance of the trial and

       associated deadlines. Should the Court grant a continuance, Mr. D’Aquilla agrees that any

       period of delay resulting therefrom, made necessary by this request for continuance, shall

       be excludable under 18 U.S.C. § 3161(h). Additionally, the ends of justice served by the

       granting of this continuance outweigh the best interests of the public and Mr. D’Aquilla in

       a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

   8. Counsel for the government does not oppose this motion.

   9. Counsel for the parties do not have any conflicts within the next 45 days.

   ALL PREMISES CONSIDERED, Mr. D’Aquilla and the Government request the Court to

grant the second unopposed motion to continue the trial setting dates.



                                              Respectfully Submitted,

                                              Jason D. Hawkins
                                              Federal Public Defender
                                              Northern District of Texas




                                             Page 2 of 4
                             Second Unopposed Motion to Continue
Case 4:18-cr-00153-Y Document 22 Filed 10/12/18       Page 3 of 4 PageID 42


                                 /s/ Jaidee A. Serrano
                                 Jaidee A. Serrano
                                 Assistant Federal Public Defender
                                 819 Taylor St., Suite 9A10
                                 Fort Worth, TX 76102
                                 Telephone: 817.978.2753
                                 Email: jaidee_serrano@fd.org
                                 California Bar. No. 300352




                               Page 3 of 4
                   Second Unopposed Motion to Continue
    Case 4:18-cr-00153-Y Document 22 Filed 10/12/18                 Page 4 of 4 PageID 43


                                CERTIFICATE OF SERVICE

       I, Jaidee A. Serrano, hereby certify that on October 12, 2018, I served a true and correct
copy of this document upon Assistant United States Attorney, Chris Wolfe.

                                              /s/Jaidee A. Serrano
                                             Jaidee A. Serrano
                                             Assistant Federal Public Defender



                             CERTIFICATE OF CONFERENCE

      I, Jaidee A. Serrano, hereby certify that on October 11 and October 12, 2018, I conferred
with Assistant United States Attorney, Chris Wolfe, regarding this motion to continue and the
Government is unopposed.

                                             /s/Jaidee A. Serrano
                                             Jaidee A. Serrano
                                             Assistant Federal Public Defender




                                            Page 4 of 4
                             Second Unopposed Motion to Continue
